United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 29, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10361
                         Summary Calendar



DAVID EUGENE EDWARDS,

                                    Petitioner-Appellant,

versus

JIM BOWLES, Sheriff,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:03-CV-2624-M
                      --------------------

Before JOLLY, HIGGINBOTHAM, and PICKERING, Circuit Judges.

PER CURIAM:*

     David Eugene Edwards filed a habeas corpus petition in the

district court challenging orders, issued by the governor of

Texas and a Texas state court, that he be extradited from the

State of Texas to Santa Clara County, California, to face

criminal charges in that county.   The district court denied

Edwards’ petition.   This court has previously denied Edwards’

request for a stay of extradition pending this appeal, both




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-10361
                                 -2-

initially and on rehearing.   Edwards is currently in the custody

of the Santa Clara County Department of Corrections.

     This court is obligated to address issues of jurisdiction,

including mootness, prior to addressing the merits of an appeal.

Goldin v. Bartholow, 166 F.3d 710, 714 (5th Cir. 1999).   Because

Edwards has already been extradited to California, there is no

relief this court can grant, and Edwards’ appeal is dismissed as

moot.    See Schlang v. Heard, 691 F.2d 796, 799 & n.6 (5th Cir.

1982).    His pending motion for the expedited consideration of his

appeal is also denied as moot.

     APPEAL DISMISSED AS MOOT; MOTION DENIED AS MOOT.